                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-373-MOC-DCK

 PHILIPS MEDICAL SYSTEMS NEDERLAND                        )
 B.V.; PHILIPS NORTH AMERICA LLC; and                     )
 PHILIPS INDIA LTD,                                       )
                                                          )
                       Plaintiffs,                        )
                                                          )
    v.                                                    )                    ORDER
                                                          )
 TEC HOLDINGS, INC.; TRANSTATE                            )
 EQUIPMENT COMPANY, INC.; PEAK                            )
 TRUST COMPANY-AK; and                                    )
 ROBERT ANDREW WHEELER,                                   )
                                                          )
                      Defendants.                         )

_____________________________________________

         THIS MATTER IS BEFORE THE COURT on “Defendant Peak Trust Company-AK’s

Motion To Seal” (Document No. 74) filed December 23, 2019. This motion has been referred to

the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, and Local Rule 6.1, and noting

that the other parties do not object, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Defendant Peak Trust Company-AK’s Motion

To Seal” (Document No. 74) is GRANTED.

         IT IS FURTHER ORDERED that “Defendant Peak Trust Company-AK’s Reply Brief

In Support Of Its Motion To Dismiss The Amended Complaint” (Document No. 75) shall remain

under seal until otherwise ordered by this Court.

                                          Signed: December 27, 2019
